     Case 4:19-cv-04401 Document 1 Filed on 11/08/19 in TXSD Page 1 of 6



                         IN THE LINITED STATES DISTRICT COURT
                         FOR THE SOUTHERI.{ DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JIM OLIVE and PHOTOLIVE, INC.,                 $
         Plaintiffi                            a

                                               $
v                                              {ì     CIVL  ACT'ION NO
                                               $      Cornplaint for Copyri ght Infringement
SOUTHWESTERN UNIVERSITY,                       $
    Defendant                                  $      .TURY   TRIAL DEMANDED

                                    ORIGINAL COMPLAINT

         Plaintiffs Jim Olive and Photolive, Inc. file this their Original Cornplaint to recover

damages arising frorn violations       of Plaintiffs' intellectual property rights by Defendant

Southwestern University, and in support of their claim state as follows

                                             PARTIES

          1.       Jirn Olive ("Olive") is an individual resident and citi'zen of Harris County,

Texas. Photolive, Inc. is a dornestic for-profìt corporation organized under the laws of

Texas    with its principal place of business in Harris County, Texas. Olive is the          sole

shareholder of Photolive, Inc

         2.        Def.endant Southwestern University is a private liberal arts college located in

Georgetown, Williamson County, Texas

                                 JURISDICTION AND VENUB

         3.        This is a civil action seeking damages fbr copyright infringernent under the

Copyright Act, 17 U.S.C. $ 101, et seq., and the Digital Millennium Copyright Act,             17


U.S.C. $ 1207, et seq




2144 000021660793 v1
    Case 4:19-cv-04401 Document 1 Filed on 11/08/19 in TXSD Page 2 of 6



         4.        This Court has sub.ject matter jurisdiction over Plaintifïs' claims pursuant to

28 U.S.C. $ 1331 and $ 1338(a).

         5.        This Court has personaljurisdiction over Defèndant because it is a resident

and citizen of the State of Texas.

         6.        Venue is proper in this district pursuant to 28 U.S.C. $ 1391 and $ 1a00(a).

                                   FACTUAL ALLEGATIONS

         7.        Jirn Olive is a long-time, Houston-based photographer, specializing in

difficult to obtain aerial and cityscape photographs.

         8.        In 2005, Olive took a series of aerial photographs of the City of Flouston at

dusk. These photographs were taken atgreat expense and risk to Olive, as they required

renting a helicopter, hiring a pilot, utilizing special photography equiprnent, and Olive

being suspended from the helicopter from a harness. In other words, these were no ordinary

photographs of Houston.

         9.        Shortly after obtaining these photographs, Olive registered thern with the

United States Copyright Office under the name of Plaintifïs' website on which they

appeared: www.stockyard.com. A copy of the copyright registration is attached as          Exhibit

A. Among the copyrighted           photographs is an aerial photograph numbered SKDT1082

(hereinafter "Image SKDT I 082").

          10. At all times relevant hereto, Plaintiffs displayed the copyrighted
photographs, including Image SKDT1082, on Plaintiffs' website, and offered to provide

quotes to persons who were interested in licensing them. When a website viewer elicks on

Image SKDT1082, he or she sees not only the photograph, but also tlie following copyright

                                                   2
2144 000021660793.vI
      Case 4:19-cv-04401 Document 1 Filed on 11/08/19 in TXSD Page 3 of 6



management information: COPYzuGHT @ Jirn Olive 2004              "ALL RIGIITS RESERVED."

See   Exhibit B

          11.        Beginning on March 23,2019, Def-endant, without Plaintiffs' perrnission,

began displaying hnage SKDT1082 on                                     Defendant's          website,

https://www.southwestern.edu/alunni/local-associat,             as   part ofan effort to encourage

its alumni to participate in events and activities sponsored by local alumni chapters in

twelve different cities, including Houston. According to the website, "Local chapters oflèr

alumni    a   wide variety of opportunities to continuethe Southwestern Experience,     .    .   all the

while helping to enhance Southwestern's representation in your community." See Exhibit

C, "Houston Chapter." The sarre photograph was also displayed to promote events on the

Facebook page            for the Houston Chapter of the      Southwestern University Alurnni

Association on May 9,2018; August 13,2018; April 22,2019; May 21,2019; and May

29, 2019. See Bxhibits D-H, https://www.facebook.corn/groups/SUIloustqn/. In

connection          with these same events, the photograph was likewise redisplayed                  on

Southwestern University's website on four additional occasions. See Exhibits           I-L

          12.        Before appropriating PlaintifÏs' photograph for its own use, Delèndant did

not contact Plaintiffs and offer to pay a licensing fee. Moreover, Defendant not only

ignored the copyright rnanagement inforrnation that accolrpanied the photograph, but

failed to include such information when it posted Plaintiffs' photograph on its website and

Facebook page

          13.        Plaintifïs'photograph was and is protected by a registered copyright, and

Defendant's decision to ignore and remove copyright management information and display

                                                  J
2144.000021660193   v1
     Case 4:19-cv-04401 Document 1 Filed on 11/08/19 in TXSD Page 4 of 6



that photograph without payment or attribution to Plaintiff was a direct violation of both

the Federal Copyright Act, 17 U.S.C. $ 106, and the Digital Millennium Copyright Act,17

u.s.c. $ 1202 ("DMCA").

          14.      Upon realizing that Defèndant was utilizing hnage SKDT1082 without its

permission, Plaintiffs wrote to Defendant, demanding that Defèndant cease using the

photograph and compensate Plaintiffs                for its infringernent of Plaintiffs'   copyright.

Although Def-endant did cease using Plaintiffs' photograph, Def'endant has wholly ignored

Plaintiffs'dernand for compensation fbr its infringernent of Plaintiffs'copyright.

                                          CAUSES OF ACTION

                             COUNT I     - COPYRIGHT INFRINGEMENT
          15,          Plaintiffs incorporate and re-allege all of the allegations contained in the

preceding paragraphs of this Cornplaint

          16.          Defendant has infringed Plaintiffs' registered copyright in Image SKDT1082

in violation of Sections 106 and 501 of the Copyright Act, 17 U.S.C. $ 106 and $ 501

          11.          Defendant's acts of infringernent were willful, intentional and purposeful, in

disregard of and with indifïèrence to Plaintiffs' rights

          18.          As a direct and proximate result of said infiingernent by Delèndant, Plaintiffs

are entitled to damages in an amount to be proven at trial.

          19.          Plaintifïs are further entitled to their attorneys'fees and full costs pursuant

to 17 U.S.C. $ 505 and otherwise according to law




                                                      4
2144 000021660793.vl
     Case 4:19-cv-04401 Document 1 Filed on 11/08/19 in TXSD Page 5 of 6



                  COUNT II        - DIGITAL MILLENNIUM COPYRIGHT ACT
          20.          Plaintil'fs incorporate and re-allege all of the allegations contained in the

preceding paragraphs of this Cornplaint.

          2l.          On inforrnation and belief, Defèndant intentionally rernoved the copyright

ûranagement inforrnation from Plaintiffs' photograph before displaying             it on Defèndant's

website and Facebook page, in violation of 17 U.S.C. $ 1202(b)

          22.          Defèndant, knowing or having reasonable grounds to know that Plaintiff-s'

copyright management inforrnation had been removed without Plaintiff's' permission,

distributed that photograph without the required copyright management inforrnation in

violation of      17    U.S.C. $ 1202(b). Defendant knew, or had reasonable grounds to know, that

distribution of the photograph would induce, enable, fàcilitate, or conceal infringement of

Plaintiffs' copyright

          23.          As a direct and proximate result of said acts by Defèndant, Plaintifl-s    are

entitled to darnages in an amount to be proven at trial.

          24.          Plaintiffs are further entitled to their attorneys'fees and full costs pursuant

to   17 U.S.C. $ 1203 and otherwise according to law

                                              JURY DBMAND

          25.          Plaintiffs dernand a trial by jury

                                          PRAYER F'OR RELIEF'

          WHEREFORE, Plaintiffs pray that the Defendant be cited to appear and answer

herein; that upon final heariflg, â fÌnal.f udgrnent be entered that Defèndant has infiinged

Plaintiffs'exclusive rights in Plaintiffs'copyright under the Copyright Act, 17 U.S.C.              $


                                                       5
2144,000021660793.vl
     Case 4:19-cv-04401 Document 1 Filed on 11/08/19 in TXSD Page 6 of 6



I0l,   et seq.; that Defèndant has violated the Digital Millenniurn Copyright Act, 17 U,S.C

ç 1202, et seq.;thata final judgment be entered against Def-endant lbr damages as provided

by the Copyright Act and the Digital Millenniurn Copyright Act; that Plaintiffs recover

their attorneys' fees and costs; and that Plaintiffs recover all such other and further relief,

both general and special, at equity and law, to which Plaintills may be.justly entitled

                                            Respectfilly subrnitted,

                                            BECK REDDI]N LLP


                                           By       /s/.Ioe W. R    n, Jr.
                                                  Joe W. Redden, Jr.
                                                   State Bar No. 16660600
                                                  j redden@beckredden. corn

                                                  Owen McGovern
                                                  omc qovern@beckredden. com
                                                   State Bar No. 24092804
                                           l22I McKinney Street, Suite 4500
                                           I{ouston, Texas 77010
                                           Telephone : 7 13-951 -3 700
                                           F-acsirnile: I 13-95 I-3720


                                           ATTORNEYS FOR PLAINTIFFS,
                                           JIM OLIVE and PHOTOLIVE, INC.




                                                6
2144.000021660793 vI
